DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
	Applicant's submission filed on 9/22/2021 has been entered. Amended Claims 1, 4, 5, 6, 8, 10, 11, 13-15, 19, 21 and 23-26 have been noted in addition to canceled Claims 7, 9, 12, 16-18, 20 and 22. The amendment has overcome the claim objections previously set forth - those claim objections have been withdrawn accordingly. Claims 1-6, 8, 10, 11, 13-15, 19, 21 and 23-26 are currently pending. 

Claim Objections
2.	The claims listed below are objected to because of the following informalities:  
In Claim 2, change “secondary oxygen introduced” to -- secondary oxygen is introduced --
In Claim 6, change “comprising three shafts and three gas transfer channels which each interconnect two of said aforementioned shafts” to -- comprising three shafts and three gas transfer channels wherein each gas transfer channel interconnects two of said aforementioned shafts -- (or equivalent)
Appropriate correction is required.


Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.  
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“device for supplying fuel” (Claim 15)


In accordance with the specification, a “device for supplying fuel” (from Claim 15) will be interpreted as at least one fuel lance

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1-6, 8, 10, 11, 13-15, 19, 21 and 23-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 1 now recites the limitation “wherein at least two shafts are interconnected by a gas transfer channel, wherein said gas transfer channel is a crossover channel that directly connects one shaft to the remaining of the at least two shafts of said gas transfer channel”. While there is support for a single gas transfer channel that connects two distinct shafts to one another (as is shown in Fig. 5 of the instant application), there is not support for a single gas transfer channel that connects more than two shafts (which is effectively claimed within the scope of this limitation by claiming that the single gas transfer channel “directly connects one shaft to the remaining of the at least two shafts”). As can readily be observed in Fig. 6 of the instant application, in a condition in which more than two shafts are present (i.e. three shafts), three distinct gas transfer channels are present (3, 25, 26) that connect the three shafts. Thus, in no disclosed embodiment does a single gas transfer channel connect more than two shafts as is claimed. Therefore, this limitation constitutes new matter and Claim 1 is consequently rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
	Claims 2-6, 8, 10, 11, 13 and 14 are rejected due to their dependency on Claim 1. 
	Claim 14 now recites the limitation “wherein the furnace comprises at least three shafts and three gas transfer channels” which is not supported by the original disclosure. The original disclosure discloses that “Advantageously, the method according to the invention applies to a regenerative parallel-flow vertical shaft furnace that comprises two shafts. The furnace can comprise three shafts and three gas transfer channels which each interconnect two of said aforementioned shafts, and then one shaft is in firing mode for a predetermined period of time while the other two shafts are in preheating mode” and as can readily be observed in Figs. 5 and 6, the furnace may comprise two or three shafts. There is no disclosure for the furnace having more than three shafts and corresponding channels as is now claimed by amending the claim to recite “wherein the furnace comprises at least three shafts and three gas transfer channels” as opposed to “wherein the furnace comprises three shafts and three gas transfer channels”. Thus, Claim 14 now claims a different scope of the invention than was originally disclosed and this limitation accordingly constitutes new matter. Claim 14 is consequently rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
	Claim 15 now recites the limitation “wherein the gas transfer channel is a crossover channel that directly connects one shaft to the remaining of the at least two shafts of said gas transfer channel”. While there is support for a single gas transfer channel that connects two distinct shafts to one another (as is shown in Fig. 5 of the instant application), there is not support for a single gas transfer channel that connects more than two shafts (which is effectively claimed within the scope of this limitation by claiming that the single gas transfer channel “directly connects one shaft to the remaining of the at least two shafts”). As can readily be observed in Fig. 6 of the instant application, in a condition in which more than two shafts are present (i.e. three shafts), three distinct gas transfer channels are present (3, 25, 26) that connect the three shafts. Thus, in no disclosed embodiment does a single gas transfer channel connect more than two shafts as is claimed. Therefore, this limitation constitutes new matter and Claim 15 is consequently rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
	Claims 19, 21 and 23-26 are rejected due to their dependency on Claim 15. 

	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-6, 8, 10, 11, 13-15, 19, 21 and 23-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
	Claim 1 now recites the limitation “the remaining of the at least two shafts of said gas transfer channel” in lines 3-4. No shafts “of said gas transfer channel” have been established. There is consequently insufficient antecedent basis for this limitation in the claim and it is unclear if the at least two shafts claimed in this limitation are referring to the previously established shafts or to distinct, additional shafts. Furthermore, Claim 1 recites the limitation “the combustion gases from each shaft” in line 6. No combustion gases in any of the shafts have been established. Thus, there is insufficient antecedent basis for this limitation in the claim. The metes and bounds of Claim 1 are consequently unclear. 
	Claim 6 recites the limitation “has at the time of the injection a temperature between ambient temperature and 400 °C” which is considered indefinite because “ambient temperature” is a relative term that varies depending on (at least) geographical location. Furthermore, the magnitude of the claimed “ambient temperature” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what temperature constitutes the claimed “ambient temperature” and the lower limit of the claimed temperature range is consequently unclear. The metes and bounds of Claim 6 are consequently unclear.
	Claims 2-6, 8, 10, 11, 13 and 14 are rejected due to their dependency on Claim 1. 
	Claim 15 now recites the limitation “the remaining of the at least two shafts of said gas transfer channel” in lines 10-11. No shafts “of said gas transfer channel” have been established. There is consequently insufficient antecedent basis for this limitation in the claim and it is unclear if the at least two shafts claimed in this limitation are referring to the previously established shafts or to distinct, additional shafts. Furthermore, Claim 15 now recites the limitation “the combustion gases from each shaft” in line 13. No combustion gases in any of the shafts have been established. Thus, there is insufficient antecedent basis for this limitation in the claim. The metes and bounds of Claim 15 are consequently unclear.
	Claims 19, 21 and 23-26 are rejected due to their dependency on Claim 15.

Allowable Subject Matter
6.	Independent Claims 1 and 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) and 112(b) set forth in this Office action.
	Dependent Claims 2-6, 8, 10, 11, 13, 14, 19, 21 and 23-26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) and 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

	Regarding independent Claims 1 and 15: In accordance with the suggestions provided by the Examiner in the Final Rejection filed 6/9/2021, Claim 1 now comprises additional structural limitations relating to the injection device that are not taught by the previously relied upon prior art of Hofer et al. (US 3,771,946) (hereinafter “Hofer”) and Yap (US 4,927,357). Neither Hofer nor Yap teaches of an injection device (for injecting “air, oxygen enriched air, or oxygen”) as is now claimed that comprises a straight perforated injection unit disposed in a crossover channel as claimed or of an injection device that comprises one or several openings located in the ceiling of a crossover channel as claimed in combination with the other limitations of the claim such that unburnt products contained in the combustion gases passing through the gas transfer channel can be oxidized. Thus, the subject matter of Claim 1 as a whole is neither anticipated nor rendered obvious by any known prior art and is consequently considered to be allowable. Independent Claim 15 comprises the same new structural limitations that Claim 1 comprises; the subject matter of Clam 15 is consequently considered to be allowable for at least the same reasons as Claim 1 (as presented above). 
However, the exact scope of each of Claims 1 and 15 is unclear and Claims 1 and 15 are consequently rejected under 35 U.S.C. 112(b) (as presented above). Furthermore, each of Claims 1 and 15 stand rejected under 35 U.S.C. 112(a) (as presented above). Therefore, independent Claims 1 and 15 and dependent Claims 2-6, 8, 10, 11, 13, 14, 19, 21 and 23-26 are not in condition for allowance at this time. Note that this indication of allowable subject matter is subject to change depending on any change in the scope of the claims that may result from additional amendments. 

Response to Arguments
7.	The arguments filed 9/22/2021 have been fully considered but are moot in light of the indication of allowable subject matter (presented above). 
	It is recommended that Applicant further amend the claims to endeavor to overcome the 112(a)/(b) rejections set forth in this Office Action. Applicant could potentially do this by specifying that at least one gas transfer channel is present as opposed to only and by establishing the presence of combustion gas in each shaft. 




Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schmid et al. (US 3,074,706) is considered relevant to this application in terms of structure and use. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523. The examiner can normally be reached M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        10/22/2021

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762